Case 1:19-cv-03047-JPH-MPB Document 23 Filed 10/09/20 Page 1 of 3 PageID #: 73




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

BRENDA L. WHITE,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )    No. 1:19-cv-03047-JPH-MPB
                                              )
ST. LAWRENCE CATHOLIC SCHOOL,                 )
                                              )
                          Defendant.          )


                 ORDER DENYING REQUEST TO PROCEED ON
                       APPEAL IN FORMA PAUPERIS

        Plaintiff Brenda White seeks leave to proceed on appeal without

prepaying the appellate fees. Dkt. 17. However, an appeal may not be taken in

forma pauperis if the trial court certifies that the appeal is not taken in "good

faith." 28 U.S.C. § 1915(a)(3). "Good faith," in the context of § 1915(a)(3),

refers to the "more common legal meaning of the term, in which to sue in bad

faith means merely to sue on the basis of a frivolous claim." Lee v. Clinton, 209

F.3d 1025, 1026 (7th Cir. 2000). In other words, § 1915(a)(3)'s "good faith"

determination is not about the plaintiff's sincerity in requesting appellate

review. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). A sincere

litigant still lacks objective "good faith" under § 1915(a)(3) if his claim is one

that "no reasonable person could suppose to have any merit." Lee, 209 F.3d at

1026.

        Under this standard, Ms. White's request to appeal in forma pauperis

must be denied. She seeks to appeal the Court's judgment that this case is


                                          1
Case 1:19-cv-03047-JPH-MPB Document 23 Filed 10/09/20 Page 2 of 3 PageID #: 74




dismissed without prejudice for lack of jurisdiction. But as the Court's

dismissal order explained, Ms. White has not addressed jurisdiction and has

not pleaded facts that could support federal jurisdiction. See dkt. 12. The

Court was therefore required to dismiss this case. See Fed. R. Civ. P. 12(h)(3);

Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463,

465 (7th Cir. 2015). There is no objectively reasonable argument that Ms.

White's proposed appeal has merit, so this appeal is not taken in "good faith,"

and the motion for leave to proceed on appeal in forma pauperis, dkt. [17], is

DENIED.

SO ORDERED.

Date: 10/9/2020




                                        2
Case 1:19-cv-03047-JPH-MPB Document 23 Filed 10/09/20 Page 3 of 3 PageID #: 75




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                      3
